                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-443-MOC-DCK

 CENTRAL TELEPHONE COMPANY,                      )
                                                 )
                 Plaintiff,                      )
                                                 )
     v.                                          )        ORDER
                                                 )
 BRASFIELD & GORRIE, L.L.C.,                     )
                                                 )
                 Defendant.                      )
                                                 )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The parties filed a “Notice Of Settlement” (Document No. 12) notifying the Court that the parties

reached a settlement on January 24, 2019. The Court commends counsel and the parties for their

efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before February 25, 2019.

          SO ORDERED.


                                        Signed: January 28, 2019
